DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, drawn to a surgical system for delivery of a material to a body part, classified in A61M 5/172.
Group II. Claims 11-20, drawn to a method of delivering material to a body part through a syringe, classified in A61M 5/16877.
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand. For instance, if the syringe of claim 11 were to be placed at a sufficient height with respect to a body part, then the force of gravity could be used to enable a controlled delivery of a material at a target flow rate. In this case, the invention of Group II is performed in the absence of the controller required by the invention of Group I. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Russel Henrichs on 02/03/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements submitted on 01/14/2020, 01/17/2020, and 05/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Drawings
The drawings are objected to because Graph 500 shows “V0” and “V1” corresponding to the viscosities at “T0” and “T1” but [0056] of the specification indicates that these viscosities should be indicated by “µ0” and “µ1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 11-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Baroud (US 2016/0081732).
Regarding claim 11, Baroud discloses a method ([0011]) of delivering a material (“bone cement” of [0011], line 2) to a body part (“vertebra” of [0011], lines 2-3) through a syringe (“cement delivery device 16” of Fig. 1), comprising: receiving an indication (“control signals coming from the control panel 24” see [0123], line 1-5 and “third command” of [0128], line 2) to initiate a delivery of the material (“bone cement”, see [0123], lines 6-15); exerting pressure on a plunger (“plunger 60” of Fig. 1) of the syringe (16) to deliver the material (“bone cement”) to the body part (“vertebra”, see [0086], lines 16-25); and adjusting the pressure on the plunger (60) to enable a controlled delivery of the material (“bone cement”) at a target flow rate (“target flow rate” of [0071], lines 6-9 and see [0128], lines 6-12).
Regarding claim 12, Baroud discloses the method of claim 11 and further discloses receiving input (“third command” of [0128], line 2) from a delivery initiation element (“control panel 24” of Fig. 1) that indicates the target flow rate (see [0128], lines 6-12 and [0139], lines 9-10 indicating how target flow rate results from by providing optimal viscosity conditions) at a certain time (corresponding to time at which the “third command” of [0128], lines 2 is received); identifying a corresponding pressure (“calculates the needed injection force” of [0128], line 8) for the target flow rate based on a state of a property of the material (viscosity of the material is measured by “miniature viscosity sensors 18” of Fig. 1) at the certain time (see [0128], lines 6-12 and note how viscosity sensors 18 are include in the calculations, “control module 20 reads the data from the sensors 14, 18, 90, and calculates the needed 
Regarding claim 13, Baroud discloses the method of claim 11 and further discloses wherein the adjusting (see [0128], lines 6-12) is based on a viscosity (viscosity of the material is measured by “miniature viscosity sensors 18” of Fig. 1) of the material (see [0128], lines 6-12 and note how viscosity sensors 18 are include in the calculations, “control module 20 reads the data from the sensors 14, 18, 90, and calculates the needed injection force and the corresponding parameters (e.g. torque, speed) of the driving system 62”).
Regarding claim 14, Baroud discloses the method of claim 13 and further discloses wherein adjusting the pressure (see [0128], lines 6-12) comprises adjusting the pressure with time (see [0128], line 12 indicating how adjustment occurs in a “continuous manner”) based on a function corresponding to a change in the viscosity (see [0006], lines 1-2) of the material with time (see [0139], lines 7-10 indicating how viscosity sensors 18 provide “provide for real time, in-situ monitoring”). 
Regarding claim 15, Baroud discloses the method of claim 11 and further discloses wherein adjusting the pressure (see [0128], lines 6-12) comprises keeping the target flow rate (“target flow rate” of [0071]) constant during the controlled delivery of the material (“bone cement” of [0011], line 2) to the body part (see [0087] and note how “The driving system 62 delivers the cement continuously and slowly, for example at 3 ml/minute, and in a particular embodiment, at most 10 ml/minute, resulting in a steady flow which enhances cement filling uniformity”). 
Regarding claim 17, Baroud discloses the method of claim 11 and further discloses the method further comprising determining when a certain volume (“desired volume of cement” of [0086], line 15) of material (“bone cement” of [0011], line 2) has been delivered using a real-time analysis (see [0118], lines 1-6) based on a delivery time of the material (corresponding to time at which the “third command” 
Regarding claim 18, Baroud discloses the method of claim 11 and further discloses wherein the adjusting (see [0128], lines 6-12) is based on real-time information (see [0139], lines 7-10 indicating how viscosity sensors 18 provide “provide for real time, in-situ monitoring) received from a sensor (“miniature viscosity sensors 18” of Fig. 1) coupled to the syringe (16, see Fig. 1 illustrating how sensors are coupled to the syringe).
Regarding claim 20, Baroud discloses the method of claim 11 and further discloses wherein adjusting the pressure (see [0128], lines 6-12) further comprises adjusting the pressure based on a lag-time between when an event occurs (“at the time point of cement mixing” of [0126], lines 1-6) and when the indication (“third command” of [0128], line 2) to initiate the delivery of the material (“bone cement” of [0011], line 2) is received (see [0006], lines 1-2 indicating how viscosity of bone cement changes over time as the cement polymerizes and see [0128], lines 6-12 indicating how viscosity sensors are used to determine pressure applied to the plunger by the control module. The time lag between the mixing event and the initiation of delivery therefore determines the viscosity of the cement and subsequently the pressure applied to the plunger).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baroud (US 2016/0081732) in view of Donovan et al. (US 2010/0274180).
Regarding claim 16, Baroud discloses the method of claim 11. Baroud does not, however, disclose the method further comprising terminating the exerting of pressure when at least one of a certain time threshold is reached, a viscosity threshold corresponding to a viscosity of the material is reached, or the pressure reaches a certain pressure threshold.
In the same field of endeavor, Donovan et al. teaches a method of delivering a material (“flowable material” of [0025], line 2) to a body part (“delivery target 190” of Fig. 2C) through a syringe (“syringe 100” of Fig. 2C). Additionally, Donovan et al. teaches terminating actuation of a delivery mechanism (110 of Fig. 1) when a pressure threshold (“threshold delivery pressure” of [0042], lines 6-7) is reached (see [0042], lines 1-10).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Baroud such that the method further comprised terminating the exerting of pressure when the pressure reaches a certain pressure threshold as taught by Donovan et al. Such a modification would be advantageous because it would prevent over pressurizing the delivery target (see [0042], lines 9-10 of Donovan et al.). Finally, Baroud teaches that modifications may be made to the invention of Baroud (see [0171] of Baroud).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baroud (US 2016/0081732) in view of Wang (US 5,120,307).
Regarding claim 19, 
In the same field of endeavor, Wang teaches a method of delivering a material (“viscous fluid” of Col. 2, line 51) to a body part (“space between the membrane and the retina” of Col. 2, line 52) through a syringe (“syringe 38” of Fig. 3). Additionally, Wang teaches the method further comprising the application of a negative pressure (“vacuum” of Col. 3, line 31) following termination of pneumatic pressure applied to the syringe (38, see Col. 3, lines 24-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Baroud such that it included reducing the pressure to a negative pressure following the termination of controlled delivery as taught by Wang. Such a modification would be advantageous because it prevents fluid from dripping out of the syringe (see Col. 3, lines 29-33 of Wang). Put another way, the reduction of pressure to a negative pressure helps to prevent a last drop of fluid which may be clinging to the end on a syringe from dripping from this end at an inconvenient time or at some unintended location (see Col. 7, lines 37-40). Finally, Baroud teaches that modifications may be made to the invention of Baroud (see [0171] of Baroud). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783